Citation Nr: 0005618	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  94-48 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than March 3, 1993, 
for the award of special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 decision by 
the RO that awarded SMC under 38 U.S.C.A. § 1114(s), 
effective from March 3, 1993.

This case was previously before the Board in April 1997, when 
it was remanded to the RO for further development.  The case 
was returned to the Board in September 1999.


FINDINGS OF FACT

1.  In October 1945, the veteran was assigned a 100 percent 
rating under former Diagnostic Code 3210 for "[l]aceration 
of brain, severe, due to shell fragment involving right arm 
and forearm and superficial wound of back."  He was in 
receipt of military retired pay, however, and did not elect 
to receive VA compensation.

2.  In June 1977, the veteran filed a claim for VA 
compensation for a fractured skull and an ear condition.  He 
was scheduled for a VA examination, but failed to report.  
His claim was therefore denied.

3.  On August 18, 1982, a written communication was received 
from the veteran.  He noted that VA had rated him 100 percent 
disabled in October 1945.  He explained that he had chosen to 
receive retired pay at that time, but stated, "I am now 
requesting that I be evaluated for the 100% [VA] rating."

4.  In February 1983, the RO made a new adjudication of the 
veteran's claim, noting that he had been assigned a 100 
percent evaluation in October 1945, but that he had never 
received VA monetary benefits because he had been receiving 
military retired pay.  The RO determined that he was entitled 
to a 50 percent rating for "status post 

fracture of skull with metal plate and scar, left temporal 
area, residuals of shrapnel wound;" a 20 percent rating for 
bilateral sensorineural hearing loss; a 10 percent rating for 
constant tinnitus; and a zero percent rating for scars of the 
back, right arm, and right forearm; for a combined evaluation 
of 60 percent, effective from August 18, 1982.

5.  On March 18, 1983, a notice of disagreement (NOD) was 
received with respect to the RO's February 1983 decision.  
The veteran's representative asserted that the VA 
examinations of the veteran were inadequate in that they did 
not involve a full assessment of neurological residuals 
associated with the service-connected head injury.  The 
representative also requested that the veteran's claim be 
expanded to include service connection for a "nervous 
condition" secondary to service-connected defective hearing.  
A statement of the case (SOC) was furnished the veteran in 
April 1983, and a substantive appeal was received in May 
1983.

6.  In May 1984, the RO entered a decision which, among other 
things, granted service connection for contraction of visual 
fields, assigned a 20 percent rating therefor, and denied 
service connection for aphasia.  The veteran was notified of 
that decision in June 1984.  A NOD was received in November 
1984, and a supplemental SOC (SSOC) was furnished the veteran 
later that same month.  In May 1985, written argument was 
received to the effect that the VA neurological evaluations 
were inadequate, and that the available evidence supported an 
award of service connection for aphasia.

7.  In July 1987, the Board remanded four claims to the RO, 
including a claim of service connection for aphasia and other 
neurologic dysfunction secondary to the service-connected 
head injury.  Thereafter, in October 1988, the RO increased 
the veteran's rating for certain disability, and granted a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The prior denial 
of service connection for aphasia was confirmed.  The RO 
concluded that the "benefits were substantially granted" 
and did not return the case to the Board.


8.  On March 3, 1993, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) issued its opinion in 
the case of Salgado v. Brown, 4 Vet. App. 316 (1993).  The 
Court held that the protection afforded by 38 U.S.C.A. § 110 
(providing for the preservation of VA disability ratings in 
effect for 20 or more years) applies to ratings for 
compensation purposes, whether or not the veteran elects to 
receive a monetary award.  In so doing, the Court rejected 
VA's interpretation of § 110, to the effect that, for a 
rating to be entitled to protection, the rating must be the 
foundation for a concurrent award of monetary benefits.

9.  The veteran was in receipt of a 50 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5296, effective from 
August 18, 1982.  He was thereafter assigned a 10 percent 
rating for an adjustment disorder, secondary to hearing and 
communication problems, effective from March 18, 1983.

10.  The evidence does not reflect that the veteran's 
service-connected skull fracture involved brain hernia, or 
that his service-connected scars were disfiguring, poorly 
nourished, tender, painful, subject to repeated ulceration, 
or otherwise causative of limitation of function.


CONCLUSION OF LAW

The proper effective date to be assigned for the award of SMC 
under 38 U.S.C.A. § 1114(s) is March 18, 1983.  38 U.S.C.A. 
§§ 110, 1114, 5110, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.350, 3.400, 3.951, 4.71a (Diagnostic Code 5296), 4.118 
(Diagnostic Codes 7800-05) (1999); 38 C.F.R. § 19.129 (1983-
84); VAOPGCPREC 6-99 (June 7, 1999); VAOPGCPREC 9-94 (March 
25, 1994); The United States Veterans' Administration 
Schedule for Rating Disabilities 34-35 (Diagnostic Code 3210) 
(1933).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In October 1944, the veteran sustained a shell fragment wound 
to the left parietal-occipital region, resulting in a 
depressed, compound, comminuted fracture of the skull, and 
laceration of the brain.  He also suffered penetrating wounds 
of the right arm, right forearm, back, and left temporal 
region.  Subsequently, it was noted that he was suffering 
from visual field defects, defective hearing, and tinnitus 
secondary to the head injury.  In March 1945, he underwent a 
tantalum cranioplasty to correct a three-centimeter skull 
defect.  At the time of his retirement examination in August 
1945, it was noted that he had improved considerably, but 
that he had problems with headaches, dizziness on changing 
position, easy fatigability, limitation of visual fields, and 
hearing loss.  It was also noted that he had a well-healed 
scar located in the parietal-occipital region of his scalp, 
and that he had scars in the temporal region, below the 
inferior angle of his left scapula, and on his right arm and 
forearm.

In October 1945, the veteran filed a claim for VA 
compensation or pension benefits for a head injury, and for 
disabilities of his back, arm, and leg.  Later that same 
month, a 100 percent rating was assigned under former 
Diagnostic Code 3210 for "[l]aceration of brain, severe, due 
to shell fragment involving right arm and forearm and 
superficial wound of back."  The veteran was in receipt of 
military retired pay, however, and did not elect to receive 
VA compensation.  (The record reflects that his retirement 
pay was $131.25 per month at that time, and that VA 
compensation would have amounted to only $115.00 per month.)

In June 1977, the veteran filed a claim for VA compensation 
benefits for a fractured skull and an ear condition.  He was 
scheduled for a VA examination, but failed to report.  As a 
result, the RO denied the claim by a decision entered in 
September 1977.  In a letter dated that same month, the RO 
notified the veteran that further action could not be taken 
on his claim unless he informed VA of his willingness to 
report for an examination.  The RO further informed him that 
if he did indicate his willingness to report, the examination 
would be rescheduled and his claim reconsidered.

The next written communication from the veteran was received 
at the RO on August 18, 1982.  He noted that VA had rated him 
100 percent disabled in October 1945.  He explained that he 
had chosen to receive military retirement pay at that time, 
but stated, "I am now requesting that I be evaluated for the 
100% [VA] rating."

The veteran underwent VA examinations in September and 
November 1982.  In February 1983, the RO made a new 
adjudication of his claim, noting that he had been assigned a 
100 percent disability rating in October 1945, but that he 
had never received VA benefits because he had been receiving 
military retired pay.  The RO determined that he was entitled 
to a 50 percent rating for "status post fracture of skull 
with metal plate and scar, left temporal area, residuals of 
shrapnel wound" under Diagnostic Code 5296; a 20 percent 
rating for bilateral sensorineural hearing loss; a 10 percent 
rating for constant tinnitus; and a zero percent rating for 
scars of the back, right arm, and right forearm; for a 
combined evaluation of 60 percent, effective from August 18, 
1982.  The RO denied service connection for visual field 
defect, refractive error, tortuosity of the aorta, and a low 
back disorder.

On March 18, 1983, the veteran's representative submitted a 
NOD with respect to the RO's February 1983 decision.  The 
representative asserted that the VA examinations were 
inadequate with regard to neurological findings.  The 
representative also requested that the veteran's claim be 
expanded to include service connection "for a nervous 
condition, as due to and proximately the result of the 
veteran's hearing condition."

In April 1983, the RO issued the veteran a SOC.  In May 1983, 
he submitted a VA Form 1-9, and requested to have a hearing 
at the RO.  Later that same month, the RO wrote him and asked 
that he submit evidence to support his claim that he 
developed a nervous condition as a result of service-
connected defective hearing.  In June 1983, the RO closed out 
his appeal for his purported failure to file a VA Form 1-9.

In September 1983, the veteran submitted a statement in which 
he challenged certain representations made in the April 1983 
SOC.  He indicated, among other things, that he had had 
increasing difficulties with defective hearing and tinnitus 
since service.  He also asserted that he had experienced a 
loss of vision since service, and indicated that he had more 
recently been diagnosed with aphasia.  He said that his 
hearing loss and tinnitus, together with aphasia, caused 
mental problems and anxiety in all of his functioning.  He 
requested a total (100 percent) disability rating.  In a 
separate statement, the veteran's representative requested 
that the veteran's appeal be expanded to include secondary 
service connection for aphasia and a "nervous condition."  
Private treatment reports were received from Lucia A, Kellar, 
Ph.D., Jason W. Brown, M.D., and Ronald E. Carr, M.D.

The veteran underwent VA examination in December 1983.  In 
May 1984, the RO entered a decision granting service 
connection for contraction of visual fields, and assigning a 
20 percent rating therefor, effective from August 18, 1982.  
The RO also re-characterized the veteran's service-connected 
hearing disability as an "adjustment reaction, secondary to 
hearing and communication problems with depressive and 
emotional features" and increased the rating for that 
disability to 30 percent, effective from March 18, 1983.  The 
RO denied service connection for aphasia, and confirmed the 
prior evaluations assigned for tinnitus and for "status post 
fracture of skull with metal plate and scar, left temporal 
area, residuals of shrapnel wound."  As a result of the RO's 
determinations, the veteran's combined rating became 70 
percent from August 18, 1982, and 80 percent from March 18, 
1983.

Additional medical reports were received from Drs. Brown and 
Kellar in November 1984.  Later that same month, the veteran 
submitted a NOD with respect to the RO's denial of service 
connection for aphasia, and with regard to the evaluation 
assigned for his "nervous condition."  He also submitted a 
claim for TDIU, dated November 20, 1984.  In an attached 
statement, he indicated that he had not had continuous 
employment for many years due to his problems with 
communication.  He indicated that he had been able to get 
only one- and two-day jobs in movies, television, and low-
paying off-Broadway work, that he had worked an average of 
only four months a year, and that, during the previous five 
years, he had had about 100 "small employments" with 
diminishing pay.

Later in November 1984, the RO issued the veteran a SSOC 
indicating that the decision to deny service connection for 
aphasia, and the evaluations assigned for a nervous 
condition, and for "status post fracture of skull with metal 
plate and scar, left temporal area, residuals of shrapnel 
wound," were confirmed.  The RO also entered a decision 
denying the claim for TDIU.  The RO concluded that the 
veteran was able to work gainfully, albeit with difficulty.

In May 1985, the veteran's representative submitted written 
argument on appeal.  The representative argued that the VA 
neurological evaluations were inadequate, and that the 
available evidence, including the reports from Drs. Brown and 
Kellar, supported an award of service connection for aphasia.  
The representative also  argued that the veteran was 
unemployable due to service-connected disability.

In August 1985, the veteran was issued a SSOC indicating that 
the decision to deny service connection for aphasia, and the 
evaluations assigned for a nervous condition, and for 
"status post fracture of skull with metal plate and scar, 
left temporal area, residuals of shrapnel wound," were 
confirmed.  The SSOC also indicated that the claim for TDIU 
remained denied.

In September 1985, the veteran's representative submitted a 
VA Form 1-646 that referenced TDIU as one of the issues on 
appeal.  The case was transferred to the Board in December 
1985, and the veteran's representative submitted a brief on 
appeal in March 1987.  In his brief, the representative 
argued, among other things, that the RO had improperly rated 
the veteran's service-connected adjustment reaction and 
defective hearing as one disability, rather than assigning 
separate evaluations.

In July 1987, the Board remanded the case to the RO.  The 
Board requested that special examinations be conducted for 
purposes of assessing the nature and severity of the 
veteran's disabilities.  The Board also requested that the RO 
give full consideration to all disabilities, including 
neurological disabilities, deemed secondary to the veteran's 
service-connected head injury, and that the RO consider the 
request for separate evaluations for the veteran's hearing 
and psychiatric disorders.

The veteran underwent VA examination in December 1987.  In 
October 1988, the RO increased his rating for bilateral 
hearing loss with adjustment reaction from 30 to 40 percent, 
effective from December 10, 1987, with no change in the 
combined 80 percent rating.  The RO also granted TDIU, 
effective from December 7, 1987.  The prior denial of service 
connection for aphasia was confirmed.  The RO concluded that 
the "benefits [were] substantially granted."  The veteran 
was notified that he was entitled to receive VA disability 
compensation at the 100 percent rate, but that VA 
compensation would be withheld for the period January 1 to 
October 31, 1988, due to receipt of retired pay.  The case 
was not returned to the Board.

On November 22, 1988, the Department of the Army notified the 
RO that the veteran's retired pay had been discontinued, 
effective November 1, 1988.  In December 1988, the veteran 
submitted a VA Form 21-651, requesting that he receive VA 
disability compensation in lieu of retired pay.  He attached 
a letter to the form indicating that he had received his 
first VA compensation check on December 1, 1988, and that his 
retired pay had stopped as expected.

On March 3, 1993, the Court issued its opinion in the case of 
Salgado v. Brown, 4 Vet. App. 316 (1993).  The Court held 
that the protection afforded by 38 U.S.C.A. § 110 (providing 
for the preservation of VA disability ratings in effect for 
20 or more years) applies to ratings for compensation 
purposes, whether or not the veteran elects to receive a 
monetary award.  Id. at 320.  In so doing, the Court rejected 
VA's interpretation of § 110, to the effect that, for a 
rating to be entitled to protection, the rating must be the 
foundation for a concurrent award of monetary benefits.

In June 1993, the veteran's representative sought revision of 
the RO's September 1977 decision on grounds of CUE.  Citing 
Salgado, the representative argued that the 100 percent 
rating assigned the veteran in 1945 was protected, and should 
have been confirmed.  The representative also sought an award 
of SMC under 38 C.F.R. § 3.350(i).

In September 1993, the RO increased the rating for "status 
post fracture of skull with middle plate scar, left temporal 
area, residuals of shrapnel wound," from 50 to 100 percent.  
The RO also granted the claim for SMC, inasmuch as the RO 
determined that the veteran had a disability rated 100 
percent, plus additional disabilities rated at 60 percent or 
more.  Both the increased rating award and the award of SMC 
were made effective on March 3, 1993 (the date of the Salgado 
decision).

In an April 1994 memorandum, the veteran's representative 
continued to urge that there was CUE in the RO's decision of 
September 1977, inasmuch as it failed to confirm a total 
evaluation in accordance with 38 U.S.C.A. § 110.  The 
representative argued that the veteran was entitled to SMC 
from December 7, 1987.

Later in April 1994, the RO confirmed the effective date 
assigned for the veteran's awards.  The RO concluded that any 
retroactive award would have to be based on 38 C.F.R. § 
3.105(a), and that that section does not apply to changes in 
law or legal interpretation.

In December 1994, the veteran's representative submitted a 
memorandum in which he asserted that there was CUE in the 
RO's February 1983 decision, inasmuch as it failed to confirm 
a total evaluation in accordance with 38 U.S.C.A. § 110.  The 
representative argued that the veteran was entitled to 
compensation payments representing the difference between his 
military retired pay and the 100 percent VA compensation rate 
from August 17, 1982.

In February 1995, the RO sought an advisory opinion from the 
Director of the Compensation and Pension Service (Director) 
on the retroactive grant of benefits.  In January 1996, the 
Director replied that CUEs had been identified in the RO's 
May 1984 and October 1988 decisions.  It was held that the 
veteran was entitled to a separate 10 percent rating for 
adjustment disorder, effective from December 7, 1987, and 
that the effective date for the award of TDIU should have 
been November 20, 1984.  As to the February 1983 decision, 
however, the Director found no CUE.  The Director noted that 
any revision of that decision would have to be based on 
38 C.F.R. § 3.105(a), and concluded that that section did not 
apply to changes in legal interpretation, such as that 
precipitated by the Court's decision in Salgado.  It was the 
Director's conclusion, therefore, that the effective date of 
the veteran's total schedular evaluation should be March 3, 
1993, the date of the Salgado decision.

In February 1996, the RO entered a decision implementing the 
Director's opinion.  Specifically, the RO granted a separate 
10 percent evaluation for an adjustment disorder, effective 
from December 7, 1987, and changed the effective date for the 
award of TDIU to November 20, 1984.  The RO also confirmed 
its prior decision to assign March 3, 1993, as the effective 
date for the award of a total schedular evaluation and SMC.  
There was no change in the veteran's combined evaluations, or 
effective dates therefor.

In March 1996, the RO notified the veteran that he was 
entitled to VA compensation from August 18, 1982.  He was 
informed that his VA benefits were subject to a partial 
withholding due to retired pay until December 1, 1987.

In November 1996, the RO sent the case to the Board.  In 
April 1997, the Board remanded the case to the RO for further 
development.  In September 1998, the RO granted service 
connection for aphasia, effective from September 16, 1983.  
The RO also readjusted the ratings and/or effective dates for 
bilateral hearing loss and adjustment reaction to conform 
with that portion of the Director's January 1996 advisory 
opinion which had held that the veteran's adjustment reaction 
was to be rated separately from his defective hearing.  
Specifically, the RO moved back the effective date assigned 
for the 10 percent rating for an adjustment disorder to March 
18, 1983, and removed all reference to the adjustment 
disorder from the rating for bilateral hearing loss.  In 
addition, the rating decision summary sheet was amended to 
reflect that the veteran's bilateral hearing loss was rated 
at 20 percent from August 18, 1982, and at 40 percent from 
December 7, 1987.

II.  Legal Analysis

Under 38 U.S.C.A. § 1114(s), a veteran is entitled to 
additional compensation (SMC) if he has a service-connected 
disability rated as total, and has additional service-
connected disability or disabilities independently ratable at 
60 percent or more.  See also 38 C.F.R. § 3.350(i).  In order 
to qualify, it is not enough that the veteran be in receipt 
of TDIU and have a schedular rating of 60 percent.  
VAOPGCPREC 6-99 (June 7, 1999).  Rather, he must have a 
single service-connected disability which is evaluated at 100 
percent under the rating schedule, and additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems.  38 C.F.R. 
§ 3.350(i)(1).

In the present case, the veteran contends that the 100 
percent rating assigned in October 1945 became protected 
after 20 years, and that the RO erred when it failed to re-
affirm that rating in later adjudications.  He further 
maintains that he had additional disability ratable at 60 
percent or more prior to March 3, 1993, so as to warrant the 
assignment of an earlier effective date for the award of SMC 
under 38 U.S.C.A. § 1114(s).

As an initial matter, the Board finds that the 100 percent 
rating assigned in October 1945 is protected within the 
meaning of 38 U.S.C.A. § 110.  Although the veteran did not 
receive any VA monetary benefits between October 27, 1945, 
and August 17, 1982, the Court's decision in Salgado now 
makes clear that the protection afforded by section 110 
applies when a rating is in effect for 20 years, whether or 
not the veteran elects to receive a VA monetary award.

The Board also finds that the protection afforded by section 
110 should be applied retroactively in this case, prior to 
the date of the Court's March 3, 1993, decision in Salgado.  
Although decisions of the Court that invalidate VA's 
interpretation of a statute or regulation are not accorded 
retroactive effect in relation to prior final adjudications, 
such decisions are given retroactive effect as they relate to 
claims that are open and pending when the decision is issued.  
See VAOPGCPREC 9-94 (March 25, 1994).  See also Smith v. 
West, 11 Vet. App. 134 (1998); Berger v. Brown, 10 Vet. 
App. 166, 170 (1997).  Because the record in the veteran's 
case shows that he timely appealed the RO's February 1983 and 
May 1984 decisions, see 38 C.F.R. § 19.129 (1983-84), because 
the RO did not grant all of the benefits sought on appeal 
when it re-adjudicated the case in October 1988 (the RO, for 
example, confirmed the prior denial of service connection for 
aphasia), because the RO did not return the case to the 
Board, and because the benefits sought had still not been 
granted as of March 3, 1993, it is the Board's decision that 
the veteran's August 12, 1982, claim remained open and 
pending when the Salgado decision was issued.  The veteran is 
therefore entitled to have the rule of Salgado applied to his 
case retroactively.

Thus, it is the Board's decision that the 100 percent rating 
assigned in October 1945 is protected, and that the rule of 
protection articulated in Salgado applies retroactively to 
the time of the veteran's August 12, 1982, claim.  The 
question that remains to be addressed, therefore, in terms of 
the effective date to be assigned for SMC under 38 U.S.C.A. 
§ 1114(s), is whether and when, on or after August 12, 1982, 
did the veteran have additional service-connected disability 
or disabilities independently ratable at 60 percent or more.  

In this regard, the Board notes that the veteran's now-
protected 100 percent rating was assigned under former 
Diagnostic Code 3210.  See The United States Veterans' 
Administration Schedule for Rating Disabilities 34-35 (1933).  
That diagnostic code contemplated that a maximum evaluation 
of 100 percent would be assigned for all impairments of 
motor, sensory, and mental function due to a traumatic lesion 
of the brain, including manifestations such as speech 
disturbances and impairment of vision.  It is the Board's 
conclusion, therefore, that the veteran's difficulties with 
defective hearing, tinnitus, contraction of visual fields, 
and aphasia are already contemplated by the protected 100 
percent rating under Diagnostic Code 3210.  Stated another 
way, it is the Board's conclusion that those disabilities 
cannot properly be considered separate and distinct from the 
100 percent service-connected disability for purposes of 
determining entitlement to SMC.

With regard to the veteran's remaining service connected 
impairments (skull fracture, scars, and adjustment disorder), 
however, the Board finds that the disability occasioned by 
those impairments is not contemplated by the protected 100 
percent rating under former Diagnostic Code 3210.  The 
evaluation of residuals of a fractured skull under Diagnostic 
Code 5296 appears to be premised, not on neurological 
impairment, but rather on loss of bone.  (Indeed, it is 
specifically noted in the rating schedule that intracranial 
complications are to be rated separately.)  The scars of the 
veteran's right arm, right forearm, and back are also rated 
on the basis of criteria separate and apart from neurological 
considerations, and the adjustment disorder, though a mental 
impairment of sorts, was service-connected on the basis that 
it was secondary to his hearing and communication problems, 
rather than as a neurological manifestation of brain injury.

Looking only to those service-connected impairments not 
contemplated by the protected 100 percent rating under former 
Diagnostic Code 3210, it is the Board's conclusion that the 
veteran was entitled to an additional, combined 60 percent 
rating for these impairments as of March 18, 1983.  This is 
so because the veteran was in receipt of a 50 percent rating 
under Diagnostic Code 5296, effective from August 18, 1982, 
and was thereafter assigned a 10 percent rating for an 
adjustment disorder from March 18, 1983 (the date of his 
claim of service connection for a psychiatric disorder); 
bringing the combined evaluation for those two disabilities 
to 60 percent as of March 18, 1983.

There is nothing in the record to show that the veteran was 
entitled to a separate 60 percent rating prior to March 18, 
1983, however.  The record does not reflect that the 
veteran's skull fracture involved brain hernia, so as to 
entitle him to a rating in excess of 50 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5296.  Neither is there 
any evidence to show that the veteran's service-connected 
scars should have been rated greater than zero percent 
disabling under any applicable diagnostic criteria.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800-05.  Consequently, 
and because the veteran did not file a claim of service 
connection for a psychiatric disorder until March 18, 1983, 
the Board finds that March 18, 1983, is the first date on 
which the veteran became entitled to a separate 60 percent 
rating.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Therefore, in sum, it is the Board's conclusion that the 
veteran had a service-connected disability rated as total, 
and additional service-connected disability or disabilities 
independently ratable at 60 percent or more, as of March 18, 
1983.  Consequently, the Board hereby grants the claim for an 
earlier effective date, to March 18, 1983, for the award of 
SMC under 38 U.S.C.A. § 1114(s).


ORDER

An effective date of March 18, 1983, is assigned for the 
award of SMC under 38 U.S.C.A. § 1114(s), subject to the law 
and regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

